Citation Nr: 0730571	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  03-32 110A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for headaches to 
include as secondary to service-connected deviated septum.

2.  Entitlement to a compensable rating for service-connected 
deviated septum status post septoplasty.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from March 1982 to March 
1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
that denied service connection for headaches to include as 
secondary to service-connected deviated septum and denied an 
increased rating for service-connected deviated septum status 
post septoplasty. 

The veteran presented testimony at a personal hearing in May 
2006 before the undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's headaches 
either had onset in service or preexisted service and were 
permanently worsened therein, or that headaches are secondary 
to a service-connected disability.

2.  The veteran's deviated septum status post septoplasty is 
not shown to be manifested by 50 percent (or more) 
obstruction of the nasal passage on both sides or complete 
obstruction on one side.  




CONCLUSIONS OF LAW

1.  Headaches were not incurred in or aggravated by active 
military service, nor are they secondary to service-connected 
deviated septum status post septoplasty.  38 U.S.C.A. § 1131, 
5103, 5103A, 5107(a) (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2007).

2.  The criteria for a compensable disability rating for 
deviated septum status post septoplasty have not been met.  
38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 4.7, 4.31, 4.97, Diagnostic Code (DC) 
6502 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in May 2002, July 2003, 
February 2004, and April 2006; a rating decision in January 
2003; a statement of the case in October 2003 and September 
2004; and a supplemental statement of the case in January 
2007.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  The veteran had disagreed 
with the initial evaluation assigned when entitlement to 
service connection was granted for his deviated septum.  The 
veteran was notified in February 2004 as to the evidence 
needed to support a claim for an increased evaluation.  The 
veteran submitted additional evidence in September 2006 and 
in August 2007 and presented testimony in May 2006 to support 
a claim for an increased evaluation.  Thus, the Board finds 
the February 2004 notice adequate with regard to the 
veteran's current claim before the Board for an increased 
rating.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (2006) (specifically declining 
to address harmless error doctrine); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied 
its duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in a supplemental statement 
of the case issued in June 2007. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination and 
opinion in relation to this claim.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.



Headaches

The veteran seeks service connection for headaches which he 
contends are secondary to his service-connected deviated 
septum.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Continuity of 
symptomatology after discharge is required only where the 
condition noted during service (or in the presumption period) 
is not shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b).

Service connection may also be granted if the evidence shows 
that the condition was observed during service and continuity 
of symptomatology was demonstrated thereafter, and if the 
competent evidence relates the current disability to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997); 
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
in-service disease or injury and the present disease or 
injury.  Hickson v. West, 12 Vet. App. 247 (1999).

When a disability is not initially manifested during service 
or within an applicable presumption period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating that the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).

Upon careful review of all the evidence of this case, the 
Board finds that no competent medical evidence is of record 
that relates the veteran's claimed headaches to service or to 
a service-connected disability.

Service medical records are negative for complaints, 
findings, or diagnosis of headaches.  At an enlistment 
examination in December 1981 the veteran denied having 
frequent or severe headaches.  Complaints of headaches are 
not shown at the time of surgery for repair of a deviated 
nasal septum due to nasal trauma.  At his separation 
examination in April 1983 the veteran denied having or having 
had frequent or severe headaches.  The examiner noted that 
because of preceding trauma, in February 1983 the veteran had 
had septorhinoplasty of the nose with good general result.  
There is no mention of headaches at the veteran's separation 
examination. 

The report of an examination of the head and face in January 
2004 contains no mention of the veteran having headaches 
following his septorhinoplasty in the military.  

The veteran testified in May 2006 that the headaches 
manifested mainly in the temple area.  He mainly treated the 
headaches with over-the-counter medication.  He testified 
that when he was hit in the nose, he fell over and struck his 
head in the back.  He described having a constant headache 
due to his nasal condition which would clear up for a day or 
two and then recur.  This had been fairly constant since he 
had surgery a day or two after the incident in service.  

VA outpatient treatment records in 2005 and 2006 show that 
reported symptoms included headaches (migraines but not being 
treated).  No medication was given for the migraine type 
headaches.  In August 2006 prior to septoplasty surgery, the 
history provided included headaches due to chronic sinus 
problems. 

The veteran was afforded a VA examination in December 2006.  
In the examination report the examiner discussed his review 
of the claims file.  The examiner noted that there was 
nothing in the CT maxil facial report in June 2006 that would 
account for lancinating right-sided facial and temporal pain 
described at the December 2006 examination by the veteran as 
headaches.  The veteran related that he was taking pain 
medication for his nose which did not give relief and also 
did not provide relief of the lancinating type "headache" 
beginning in the right upper lip proceeding through the right 
cheek and into the right temporal region.  After review of 
the August 2006 operative note for a septoplasty and 
turbinate out fracturing, the examiner found no indication of 
surgical dissection or manipulation of the right upper lip, 
right maxillary sinus area, the right zygoma, or the right 
temporal area.  The veteran reported a history since his 
nasal surgery in the military of shooting pain from the right 
upper lip into the right cheek and right temporal area.  The 
examiner noted that this was in conflict with the evidence 
previously stated in his report.  The diagnosis was right 
trigeminal neuralgia, not caused by trauma or surgery in the 
military or the treated nasal septum deviated to the left in 
August 2006.  The examiner opined that the veteran's claimed 
headaches were not caused by any condition occurring or 
rising out of the veteran's military experience.   

At a VA outpatient follow-up in February 2007 the veteran 
complained of severe constant nasal pain with associated 
headaches which seemed to be helped by prescribed medication.  
He could breathe through his nose but possibly worse than 
prior to the operation.  

The Board has carefully considered the veteran's statements.  
He is competent, as a lay person, to report that as to which 
he has personal knowledge.  Layno v. Brown, 6 Vet. App. 465 
(1994).  The Board notes that the veteran served as a 
hospital corpsman in service.  He is not, however, competent 
to offer a medical opinion as to cause or etiology of the 
claimed disability, as there is no evidence of record that he 
has specialized medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183 (1997) (layperson is generally not capable of 
opinion on matter requiring medical knowledge); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The statements of the 
veteran are not competent medical evidence as to a nexus 
between the claimed headaches and his service or to a 
service-connected disorder.  

The most persuasive evidence in this case is the December 
2006 VA examination which addressed the issue of causation of 
the veteran's headaches.  The VA examiner reviewed the entire 
claims folder to include service medical records and 
conducted a thorough examination of the veteran.  The VA 
examiner opined that based upon the medical evidence present 
in the file and examination of the veteran, the veteran's 
claimed headaches were not caused by any condition occurring 
or rising out of the veteran's military experience.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for headaches.  There is no competent 
medical evidence of record linking the disability to service, 
to any event in service, or to a service-connected 
disability.  Therefore, the benefit-of-the-doubt doctrine is 
inapplicable, and service connection must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).

Deviated septum status post septoplasty

The veteran seeks a compensable evaluation and contends that 
his nose condition is worse than currently evaluated.

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Disability 
evaluations are determined by the application of the VA 
Schedule for Rating Disabilities (Rating Schedule) and 
separate rating codes identify the various disabilities.  38 
C.F.R. Part 4 (2007).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2 (2007).  An evaluation of the level 
of disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2007).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Therefore, the Board will evaluate the evidence to determine 
whether an increased rating is warranted for the veteran's 
present level of disability.

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3.

Upon careful review of all the evidence of this case, the 
Board finds that entitlement to a compensable evaluation is 
not established.  

Service medical records show that the veteran's service 
entrance examination was negative for a deviated septum.  In 
service the veteran was punched in the face with resultant 
nasal septal deformity for which he had surgery.  At his 
discharge examination in March 1983, it was noted that the 
veteran underwent a rhinoseptoplasty during his service.  His 
septum was slightly to the left in low anterior position, but 
with a good airway.  The impression was a good result.  In a 
rating decision in January 2003, the RO granted entitlement 
to service connection for a deviated septum status post 
septoplasty and assigned a zero percent (noncompensable) 
rating.

At a private medical examination of the nose in January 2004, 
no gross external deformity was noted.  An intranasal 
examination showed intact septum with left septal spur noted 
inferiorly along the maxillary crest.  The turbinates were 
enlarged and mucosa was pale, boggy, and congested.  No gross 
pus, polyps, or lesions were noted on anterior rhinoscopy.  
There was no active bleeding and no specific etiology for 
nosebleeds was noted.  The opinion provided was that there 
was a history of nasal trauma and left septal spur.  The 
physician noted the veteran had a left septal spur along the 
maxillary crest which was probably related to his history of 
old nasal trauma.  Mucosal congestion shown was consistent 
with allergic versus non allergic rhinitis.  

The veteran testified in May 2006 as to the symptoms and 
manifestations of his nose disorder.  He testified that his 
nostrils were partially blocked and he had restricted air 
flow through both nostrils.  If he used breathing strips at 
night, he was able to sleep.

VA outpatient treatment records show complaints of nasal 
obstruction with use of breath right strips during the day 
and sinus cones during the night.  The impression was left 
septal deviation with symptomatic nasal obstruction.  A CT 
scan in June 2006 revealed a left bony spur projecting into 
the left middle turbinate.  Mild concha bullosa was shown 
bilaterally without evidence of obstruction of the 
osteomeatal complex.  These records do not show complete 
obstruction on one side or fifty percent obstruction on both 
sides.  

The veteran underwent septoplasty with extensive septal 
deviation in August 2006.  Post surgery the septum was 
midline.  He was doing well except he had complaints of pain. 

At a December 2006 VA examination, the examiner provided a 
thorough review of pertinent evidence in the claims file.  On 
examination, the examiner noted that the veteran was wearing 
a Breathe Right strip or a clear plastic tape version 
thereof.  The nasal septum was mildly edematous and mildly 
deviated to the left causing approximately 30 percent left 
nasal obstruction.  The right nostril was widely patent.  

VA outpatient treatment records in 2007 show complaints of 
pain and that the veteran did not feel that the surgery had 
made any improvement in his nasal/sinus issue.  There was 
hypermobility of septum posterior with turbulent airflow.  It 
was recommended that further surgery might be needed to 
relieve obstruction/whistling.  

A private medical record in August 2007 shows the veteran's 
complaints.  He reported improved nasal airflow when he wore 
Breathe Right strips.  Examination revealed deviation of the 
nasal septum that did encroach on both nasal passages.  The 
assessment noted that a portion of the nasal septum could be 
visualized to vibrate as the veteran breathed out through his 
nose.  Treatment plans were discussed.   

A 10 percent rating for traumatic deviated septum is 
warranted with 50 percent obstruction of the nasal passage on 
both sides or complete obstruction on one side.  38 C.F.R. 
§ 4.97, DC 6502.  In every instance where the schedule does 
not provide a zero percent evaluation for a diagnostic code, 
a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

The medical evidence does not show complete obstruction on 
one side or 50 percent obstruction of the nasal passage on 
both sides.  The most persuasive evidence in this case is the 
December 2006 VA examination, after the August 2006 
septoplasty, at which time the VA examiner reviewed the 
entire claims folder to include service medical records and 
conducted a thorough examination of the veteran.  The 
clinical findings showed approximately 30 percent left nasal 
obstruction and the right nostril was widely open.  With 30 
percent obstruction on the left side but no obstruction on 
the right side, the veteran's disability fails to meet the 
criteria for a 10 percent evaluation.  38 C.F.R. § 4.97, DC 
6502.  

The Board finds that the preponderance of the evidence is 
against the veteran's claim for an increased rating for a 
deviated septum.  Therefore, the benefit-of-the-doubt 
doctrine is inapplicable, and service connection must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).




ORDER

Entitlement to service connection for headaches to include as 
secondary to service-connected deviated septum status post 
septoplasty is denied.

Entitlement to a compensable rating for service-connected 
deviated septum status post septoplasty is denied.   



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


